1 Reported in 146 P.2d 818.
This is a proceeding for the disbarment of John E. McCoy, authorized to practice law before the courts of this state. The record presented to this court by the board of governors of the Washington state bar association discloses that McCoy entered pleas of guilty to two informations charging him with the crime of grand larceny and falsifying public records, and also pleaded guilty to an information charging him with the crimes of grand and petit larceny. Further, that McCoy was on the 7th day of June, 1943, sentenced to serve terms in the state penitentiary of the state of Washington.
The board of governors have recommended that McCoy be permanently disbarred from the practice of law in this state. The attorney was convicted of felonies involving moral turpitude in violation of Rule XI, Rules for the Discipline of Attorneys,193 Wash. 92-a, and should be disbarred.
It is therefore ordered that John E. McCoy be and he is hereby permanently disbarred from the practice of law in this state, and that his name be stricken from the roll of attorneys.
 *Page 1